[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            DEC 28, 2006
                             No. 06-11158                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 05-00038-CR-ORL-28-JGG

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MARGUERITE YOUNG SMITH,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (December 28, 2006)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       Marguerite Young Smith appeals her conviction and 30-month sentence for

presenting a false claim to the Internal Revenue Service, in violation of 18 U.S.C.

§§ 287 and 2. Smith contends the district court erred in accepting her guilty plea

and proceeding to sentence her because she was incompetent at both the plea

hearing and the sentencing hearing. We conclude the district court did not err in

accepting her guilty plea and sentencing her, and we affirm.

                                I. STANDARD OF REVIEW

       The crucial factor in determining which standard of review to apply is

whether Smith waived her objections to the plea hearing or forfeited those

objections. If Smith waived them, that is intentionally abandoned a known right,

Smith cannot now argue that the district court erred under this Circuit’s invited

error doctrine. See United States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006).

If, however, Smith only forfeited the objections, that is failed to timely assert that

right, this Circuit will review those alleged errors under its plain error doctrine.

See United States v. Candelario, 24 F.3d 1300, 1306 (11th Cir. 2001). In this case,

we need not determine whether Smith waived her competency arguments or

forfeited them, because we conclude that even under the more stringent plain error

review, the district court did not err.1


       1
           “To establish plain error, a defendant must show there is (1) error, (2) that is plain, and
(3) that affects substantial rights.” United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir.

                                                  2
                                     II. DISCUSSION

       Smith challenges both the district court’s determination she was competent

when she pled guilty and its determination she was competent when sentenced.

Each claim will be discussed in turn.

       Smith was competent to plead guilty because she rationally discussed the

proceedings with her lawyer and understood the nature of the proceedings. A

defendant is competent to plead guilty if she “has sufficient present ability to

consult with . . . her lawyer with a reasonable degree of rational understanding and

. . . has rational as well as factual understandings of the proceedings.” Tiller v.

Esposito, 911 F.2d 575, 576 (11th Cir. 1990). The district court has the duty to

ensure a defendant is competent at every stage of a trial. United States v. Rahim,

431 F.3d 753, 759 (11th Cir. 2005). If a district court has a bona fide doubt

regarding a defendant’s competence, it must conduct a sua sponte competency

hearing. Tiller, 911 F.2d at 576.

       The district court had no reason to doubt Smith’s competency at the time of

the plea hearing. Smith was psychologically evaluated and found competent at the

time the crimes were committed and was found competent to stand trial. In

addition, Smith’s attorney stated more than once that he was satisfied that Smith


2005). If Smith makes this showing, this Court may recognize the error and reverse only if the
error “affects the integrity, fairness or public reputation of judicial proceedings.” Id.

                                               3
was competent to plead guilty. Smith stated that she was thinking clearly,

understood the proceedings and was able to make decisions. Based on these facts,

the district court had no reason to doubt Smith’s competency because she

rationally discussed the proceedings with her lawyer and understood the nature of

the proceedings. Therefore, the district court committed no error in accepting

defendant’s guilty plea.

      The district court also did not err when it sentenced Smith. The district court

has the duty to ensure Smith is competent at sentencing. See Rahim, 431 F.3d at

759. In determining whether a defendant is competent to be sentenced, the district

court must look at evidence indicating “a present inability to assist counsel or

understand the charges.” Medina v. Singletary, 59 F.3d 1095, 1107 (11th Cir.

1995). In this case, Smith offered a conflicting mental examination and stated she

was confused. She also, however, stated that she understood everything that went

on in the proceedings, and her counsel stated that she appeared to be competent

and there was no reason not to proceed with sentencing. A district court does not

err simply by crediting one opinion over another where other evidence in the

record supports the conclusion. See Battle v. United States, 419 F.3d 1292, 1299

(11th Cir. 2005). Therefore, standing alone, the conflicting medical report is

insufficient to demonstrate that the district court erred in finding Smith competent



                                          4
to be sentenced. At the sentencing hearing and based on her attorney’s testimony,

she demonstrated a present ability to assist her lawyer and understand the charges

against her and the penalties she faced. Therefore, the district court did not err in

sentencing Smith.

                                 III. CONCLUSION

      At all relevant times during the proceedings, Smith showed a present ability

to understand the proceedings against her and assist in her own defense.

Therefore, the district court committed no error, plain or otherwise, in sentencing

Smith or accepting her guilty plea.

      AFFIRMED.




                                           5